NO.
12-07-00270-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§          
IN RE: ROY EDMONDS,
RELATOR     §          ORIGINAL
PROCEEDING
 
§          
 


















 
 

MEMORANDUM OPINION
            On February
29, 2008, this court delivered an opinion conditionally granting the petition
for writ of mandamus filed by Roy Edmonds. 
That opinion ordered Respondent, the Honorable Carole W. Clark,
Judge of the 321st Judicial District Court, Smith County, Texas, to vacate the
portion of her order dated June 22, 2007, awarding Edmonds $6,000 as
reimbursement for the maintenance of certain property.  Subsequently, on March 10, 2007, Respondent
signed an order complying with this court’s opinion and order of February 29,
2008.
            All issues
attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this original proceeding is dismissed.
                                                                                                     SAM GRIFFITH    
                                                                                                              Justice
 
Opinion delivered March 19,
2008.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
(PUBLISH)